DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4, 6-24, 26-29 and 31-33 are pending in the application.  Claims 2, 3, 5, 25 and 30 are cancelled. 
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/750,133, filed
October 24th, 2018.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of converting and thus removing tetrahydrocannabinol (THC) from a cannabis oil are novel and unobvious over the prior art.  Watson (US 2011/0070330 A1), which describes systems and methods for aging alcohols at an accelerated rate, can be considered the closest prior art.  The reference describes apparatus and methods comprising heating a liquid distilled spirits product with oxygen sparging and mixing (see Fig. 1, for example) in order to convert compounds in order to convert/remove compounds therein to produce a desired flavor profile.  However, there is no teaching, suggestion, or motivation in this prior art or its combination with any other prior art of record that would have rendered obvious to the ordinary artisan at the time the application was effectively filed the currently-claimed methods of converting and thus removing the alcohol tetrahydrocannabinol (THC) from a cannabis oil as recited in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 6-24, 26-29 and 31-33, renumbered 1-28 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M MAURO/             Primary Examiner, Art Unit 1625